Name: Commission Regulation (EEC) No 540/93 of 9 March 1993 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57122 Official Journal of the European Communities 10. 3 . 93 COMMISSION REGULATION (EEC) No 540/93 of 9 March 1993 amending the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having , regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 0, and in particular the second sentence of Article 1 5 (5) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EEC) No 359/93 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 359/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 359/93 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 10 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1993. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 41 , 18. 2. 1993, p. 38 . 10 . 3 . 93 Official Journal of the European Communities No L 57/23 ANNEX to the Commission Regulation of 9 March 1993 altering the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination Amount of refund (') of refund (2) Product code Destination Amount of refund (') of refund (2) 0210 12 19 900 01  0210 19 40 100 01 25,00 0210 19 40 900 01  0210 19 51 100 01 25,00 0210 19 51 310 01 17,00 0210 19 51 390 01  0210 19 51 900 01  0210 19 81 100 01 70,00 0210 19 81 300 01 52,00 0210 19 81 900 01  1601 00 10 100 01 35,00 1601 00 10 900 01  ¢ 1601 00 91 100 01 58,00 1601 00 91 900 01  1601 00 99 100 01 40,00 1601 00 99 900 01  1602 10 00 000 01 16,00 1602 20 90 100 01 30,00 1602 20 90 900 01  1602 41 10 100 01 30,00 1602 41 10 210 01 50,00 1602 41 10 290 01 26,00 1602 41 10 900 01  1602 42 10 100 01 30,00 1602 4210 210 01 44,00 1602 42 10 290 01 26,00 1602 4210 900 01  1602 49 11 110 01 30,00 1602 49 11 190 01 50,00 1602 49 11 900 01  1602 49 13 110 01 30,00 1602 49 13 190 01 44,00 1602 49 13 900 01 1602 49 15 110 01 30,00 1602 49 15 190 01 44,00 1602 49 15 900 01  1602 49 19 110 01 20,00 1602 49 19 190 01 36,00 1602 49 19 900 01  1602 49 30 100 01 26,00 1602 49 30 900 01  1602 49 50 100 01 16,00 1602 49 50 900 01  1602 90 10 100 01 28,00 1602 90 10 900 01  1902 20 30 100 01 16,00 1902 20 30 900 01  0103 91 10 000 01 24,00 0103 92 19 000 01 24,00 0203 11 10 000 01 35,00 0203 1211 100 01 35,00 0203 1211 900 01  0203 12 19 100 01 35,00 0203 12 19 900 01  0203 19 11 100 01 35,00 0203 19 11 900 01  0203 19 13 100 01 35,00 0203 19 13 900 01  0203 19 15 100 01 24,00 0203 19 15 900 01  0203 19 55 120 01 25,00 0203 19 55 190 01 25,00 0203 19 55 311 01 17,00 0203 19 55 319 01  0203 19 55 391 01 17,00 0203 19 55 399 01  0203 19 55 900 01  0203 21 10 000 01 35,00 0203 22 11 100 01 35,00 0203 22 1 1 900 01  0203 22 19 100 01 35,00 0203 2219 900 01  0203 29 11 100 01 35,00 0203 29 11 900 01  0203 29 13 100 01 35,00 0203 29 13 900 01  0203 29 15 100 01 24,00 0203 29 15 900 01  0203 29 55 120 01 25,00 0203 29 55 190 01 25,00 0203 29 55 311 01 17,00 0203 29 55 319 01  0203 29 55 391 01 17,00 0203 29 55 399 01  0203 29 55 900 01  0210 11 11 100 01 25,00 0210 11 11 900 01  0210 11 31 110 01 70,00 0210 11 31 190 01  0210 11 31 910 01 52,00 0210 11 31 990 01  0210 1211 100 01 17,00 0210 1211 900 01  0210 12 19 100 01 35,00 (') The destinations are as follows : 01 All destinations . (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.